Citation Nr: 1647833	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  08-33 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to increases in the "staged" (50 percent prior to April 3, 2013, and 70 percent from that date) ratings assigned for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel
INTRODUCTION

The appellant is a Veteran who had active service from January 1965 to August 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2004, April 2006, February 2007, and October 2008 rating decisions of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned the initial (and a later increased 50 percent) ratings.  In October 2012, a videoconference hearing was held before the undersigned; a transcript is in the claims file.  In February 2013, October 2014, and January 2016 this matter was remanded for additional development.  

An interim May 2016 rating decision granted an increased (to 70 percent) rating, effective April 3, 2013.  As that is less than the maximum schedular rating available for such disability, and the Veteran has not expressed satisfaction with the ratings, the appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993).  A July 2016 rating decision continued the ratings currently assigned.  

(Entitlement to a total disability rating based on individual unemployability (TDIU) was separately adjudicated in the July 2016 rating decision.  The Veteran has not initiated an appeal of that decision, and the time allowed for doing so has not expired.  Thus, the matter of entitlement to a TDIU rating is not before the Board.)  


FINDING OF FACT

At no time prior to April 3, 2013, is the Veteran's PTSD shown to have been manifested by occupational and social impairment with deficiencies in most areas; at no time under consideration is it shown to have been of such nature and severity as to produce total occupational and social impairment.






CONCLUSION OF LAW

Ratings for PTSD in excess of 50 percent, prior to April 3, 2013, and/or in excess of 70 percent, from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code (Code) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Inasmuch as this appeal was initiated from the rating decision that granted service connection for PTSD, and assigned a rating and effective date for the award, the purpose of statutory notice was met, and its application is no longer necessary.  A statement of the case properly provided notice on the downstream issue of entitlement to an increased initial rating. 

At the hearing before the undersigned, the Veteran was advised of the evidentiary requirements for his claim, in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A Bryant-type notice deficiency has not been alleged.

The Veteran's service treatment records (STRs) and identified pertinent postservice treatment records have been secured, to the extent possible.  The Board observes that all records of treatment for disability (during the evaluation period) for which an increased rating is sought are pertinent evidence.  Here, it is clear from the record that the Veteran is receiving or has received pertinent private treatment; however, he has declined to cooperate with efforts to secure those records.  

At the October 2012 Board hearing, the Veteran's representative requested opportunity to provide treatment records from Dr. M.Y., the Veteran's private psychologist.  The Board's February 2013 remand instructed the RO to request that the Veteran provide authorization for VA to obtain treatment records from Dr. M.Y.  In August 2013, he provided an additional opinion from Dr. M.Y., but did not provide authorization for VA to obtain the underlying treatment records (or submit them himself).  In the October 2014 remand, the Board explained that the underlying treatment records, themselves, were critical for adjudication of the claim and cautioned the Veteran as to the consequences of failing to respond.  In November 2014 correspondence, VA requested that the Veteran complete and submit a signed release (or the records themselves) and informed him where the release/evidence should be mailed.  A mailed response was not received (and does not allege he sent when where instructed.)  In February 2015, he contacted VA by telephone to report that he submitted a release at a VA outpatient clinic in October 2014.  In December 2015 written argument, the Veteran's representative acknowledged that he had not provided treatment records from Dr. M.Y.  

In the January 2016 remand, the Board instructed the RO seek the release allegedly provided at an outpatient clinic in October 2014 and, if that release was not located (or no longer valid), to again request the Veteran to  provide the requested release/or records.  The release was not located (at any rate, it would no longer be valid due toi the lapse in time).  Accordingly, in March 2016, pursuant to the Board's January 2016 remand instructions, VA again requested that the Veteran provide authorization for VA to obtain treatment records from Dr. M.Y.  He did not provide the authorization and, in April 2016, returned a 38 U.S.C.A. § 5103 Notice Response form indicating that he had no additional evidence to submit.  

The Veteran has been afforded multiple opportunities over a number of years to provide private medical records, or a signed release form authorizing VA to obtain such records on his behalf, that have been identified as pertinent to his claim.  He has not provided the records themselves, and he has not provided a properly completed release to VA.  (He alleges that he provided a form to the wrong VA entity (a clinic), but that form has not been located and, when offered opportunity to resubmit the form, he has declined to do so.)  He has, in essence, indicated that he declines to cooperate with VA's efforts to ensure the medical record is complete.  Consequently, the Board finds that further development for the Veteran's private medical records is not necessary, see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not a one-way street), and that there has been substantial compliance with the prior remand instructions on that matter, see Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 
VA examinations were provided in July 2004, January 2007, June 2010, April 2013, March 2015, and June 2016 (following which the matter was readjudicated in July 2016).  The Board notes that, taken together, the VA examinations contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the claimed disability to constitute probative medical evidence adequate for rating purposes, see Barr v. Nicholson, 21 Vet. App. 303 (2007), and substantial compliance with prior remands for additional examination, see Dyment, supra.  

The record as it stands includes adequate competent evidence to decide this matter.  The Veteran has not identified any pertinent evidence that remains outstanding (that he is willing to provide).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.10, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ("staged") ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9434.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  Notably, the use of ameliorating medication is specifically contemplated by the rating schedule, and the effects of such use may be considered when rating such disabilities.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DSM-IV at 32.  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  (While the DSM-V does not incorporate the use of GAF scores, discussion of GAF scores is warranted for evaluations/treatment provided prior to the adoption of the DSM-V.)

In February 2004, the Veteran filed a claim of service connection for psychiatric disability, based on his service in Vietnam.  He reported that his disability manifested as difficulty sleeping, to include nightmares, and difficulty being around crowds of people.  

On July 2004 VA examination, the Veteran was on time and appropriately dressed.  He was alert and cooperative, but edgy.  He reported symptoms of daily, severe anxiety, to include severe worry, edginess, irritability, loss of concentration, fatigue, tingling in extremities, moderate panic, restlessness, racing thoughts, feeling foolish, upset stomach/bowels, muscle tension, feeling sweaty, trouble breathing, and cold chills, as well as daily severe depression, including severe sadness, hopelessness, worthlessness, guilt, frustration, moderate insomnia, inferiority, indecision, poor self-image, and loss of interest, sex drive, and motivation.  He reported nightmares worsening over several years that affect his concentration the following day.  

The examiner assessed the Veteran's occupational impairment as mild, noting that the Veteran had been employed by the U.S. Department of Agriculture for 30 years and that, although he was noted to have a quick temper (last getting angry at work several months ago), he had no difficulty getting along with colleagues.  He did not lose much time from work, and had accrued over a year of sick leave.

The examiner evaluated the Veteran's social impairment as mild to moderate.  He had recently remarried and got along with his in-laws.  He reported that he got along well with his family of origin, and that he was close to his sons and grandchildren, whom he sees monthly.  He reported spending time with a neighborhood friend several times a week, but generally prefers to be alone.  During the winter months, he hunts with a club or a relative.  He reported moderate substance abuse (alcohol), without social, physical, or occupational consequences.  He reported a prior (but not current) history of violence (punching walls and pushing his first wife).  

On mental status examination, speech was modulated and non-pressured, and content was appropriate.  Thought was logical and linear.  Eye contact was good, and the Veteran was candid and cooperative, although he reported having trouble trusting some people.  There were no delusions or hallucination, and no suicidal or homicidal ideation.  The Veteran was fully oriented, and socialization was good.  Personal hygiene was good, memory was good, and attentiveness and concentration were fair; he reported having to re-do work at times.  There were no reports of compulsions or obsessions.  Judgement was good, impact on motivation and mood was moderate, and insight was poor.  The Veteran described symptoms of panic associated with work; depressive symptoms of weight gain and insomnia; and anxiety symptoms (described as present and pronounced) of disturbed dreams, excessive worry, and fears.

Diagnostic tests were conducted.  The examiner noted that the Veteran had trouble completing the questionnaires; he had difficulty providing specific examples of what he found most upsetting or what made him most nervous.  Cognitive testing revealed mild to moderate impaired attention, with all other mental functions intact.  The Trauma Symptom Inventory was invalid due to excessive unusual response.  Psychological assessment (MCMI-III) was valid with moderate evidence of symptom exaggeration, and the overall pattern suggested diagnoses of PTSD with secondary depressive disorder not otherwise specified (NOS), alcohol abuse, and personality disorder NOS.  The examiner provided a GAF of 65, noted to indicate mild to moderate symptoms. 

In September 2004, the Veteran's wife provided a statement identifying aspects of his behavior that she had observed, including gastrointestinal complaints, physical aches and pains, insomnia and restless/disturbed sleep, detachment from people, difficulty communicating, avoidance of trauma reminders, reluctance to express his feelings, and proposed violence against animals.  

That same month, the Veteran's step-daughter provided a statement describing her observations that the Veteran avoids stressful encounters, to include removing himself from contentious conversations and avoiding certain movies.  His mother-in-law provided a statement noting her observations of his disturbed sleep, avoidance of representations of violence (e.g., television), mood swings, isolation, and withdrawal from conversations.  She expressed her belief that the Veteran's PTSD was as severe as it could be while remaining functional. 

In January 2005, the Veteran sought VA treatment for PTSD; he reported he had no prior psychiatric treatment.  He endorsed symptoms of impaired sleep and nightmares, avoidance of activities that remind him of service, and occasional difficulty concentrating.  He reported he is sometimes withdrawn, has episodes of crying, and has decreased sexual function.  He denied suicidal and homicidal ideation, delusions, hallucinations, or reduced appetite.  On mental status examination he was pleasant and fully cooperative, but speech was not spontaneous.  Thought processes and content were normal, with no suicidal or homicidal ideation.  He was fully oriented with short term memory, attention, and concentration intact.  Abstract and insight were preserved.  He was assigned a GAF score of 60 and started on medication. 

In April 2005, the Veteran reported that he started on medication in January, but did not feel any improvement in mood, motivation, or sleep; he only slept 2 hours interrupted.  He was planning to start group therapy with Dr. M.Y. in May.  His mental status examination was unchanged from January, but he was assigned a GAF of 55.  His medication was adjusted.

VA treatment records from August 2005 indicate that the Veteran had been attending PTSD group therapy with Dr. M.Y. and that sleep, depression, and irritability were all improved on medication; he was sleeping 5 hours at a time.  His condition was evaluated as stable, and the GAF of 55 continued.  His condition had not changed when evaluated in November 2005.  

In August 2006, the Veteran's private treating therapist, M.Y., Ph.D., a psychologist, provided a letter stating that he had been treating the Veteran for 14 months and that the Veteran's PTSD symptoms included: outbursts of anger and rage; isolation and alienation; intrusive thoughts and images; avoidance of thoughts, feelings, or conversations about Vietnam; severely diminished interested and participation in significant events, emotional numbness, sleep disturbance, hyper-vigilance, mood swings, thought distortions, and survivor guilt. 

In January 2007, Dr. M.Y. provided another letter, noting that he had treated the Veteran for 20 months in a group setting.  Dr. M.Y. described the Veteran's symptoms as severe and debilitating.  He described the Veteran as unable to experience emotional reactions or empathize with others.  He described radical mood swings that result in distorted thought processes, such as perceiving threats where none exist and false perceptions of others' intentions.  Dr. M.Y. explained that the Veteran was required to distort his thinking so that it would align with his impaired perceptions.  Dr. M.Y. described the Veteran as anhedonic, unable to experience joy or pleasure, resulting in despair, due to such symptoms as survivor guilt.  Dr. M.Y. described the Veteran as having a severe sense of dread and impending doom.  Dr. M.Y. opined that the Veteran frequently employs dissociation as a coping mechanism for the symptoms described above, to the point where it has become a frequent, autonomous occurrence that impairs his concentration, preventing him from remaining focused and completing tasks.  Dr. M.Y. opined that the severity of the Veteran's PTSD symptoms resulted in social isolation, estrangement from family and friends, and alienation from the community.  He characterized the Veteran's relationships as marked by tension, stress, mistrust, and lack of enjoyment.  He reported that the Veteran had no friends, and believed that such relationships were "only trouble."  He reported that the Veteran avoids all emotional experiences, even pleasant ones.  The Veteran's condition was described as severe, chronic, and unlikely to improve.

In his January 2007 substantive appeal, the Veteran asserted that his PTSD was increasing in severity.

On January 2007 VA examination, the Veteran reported that he was taking psychiatric medication and receiving twice monthly group therapy from Dr. M.Y.  The Veteran's self-reported symptoms included: sleep disturbances, concentration difficulties, exaggerated startle response, irritable outbursts, and frequent depressive and mood swings, moderate, lasting hours.  He reported that his relationship with his wife was "fair to middling," and that he got along "fairly" with his children.  He stated that "got into a scuffle" with his wife once or twice.  He denied having any close friends, and reported that he hunted and watched television.  He reported drinking "quite a bit."  He reported that he experiences mild symptoms 3-4 times per week.  He reported losing 2 weeks of work in the past 12 months to medical appointments. 

On objective examination, the Veteran was clean and casually dressed, cooperative, and fully oriented.  Speech and psychomotor activity were unremarkable, and his affect was normal.  He described his mood as "in between" and nervous.  He was easily distracted and had a short attention span.  Thought processes were noted to be illogical, with a paucity of ideas, and content included homicidal ideation.  The examiner noted persistent paranoid delusions, but no hallucinations.  No abnormalities were noted with respect to insight and judgment.  He interpreted proverbs appropriately and did not have any obsessive or ritualistic behavior.  Sleep impairment was noted and described as initial and middle insomnia 4-5 times per week.  Inappropriate behavior included acting out, over-reacting, and anger.  He reported panic attacks he described as mild occurring every two weeks and lasting two hours.  The examiner noted that suicidal and homicidal thoughts were not present, that impulse control was fair, and that there were no episodes of violence.  There was no impact on the activities of daily living.  All forms of memory were mildly impaired. 

The examiner concluded that psychological testing (MMPI2) was invalid "due to extreme exaggeration of symptomatology."

The examiner noted Axis I diagnoses of PTSD (chronic, mild), alcohol dependence, and dysthymic disorder that were interrelated such that the symptoms of each could not be separated out.  The examiner noted an Axis II diagnosis of personality disorder NOS.  She assigned a GAF of 70.  She opined that the Veteran's "severe personality disorder is independently responsible for impairment in psychosocial adjustment" and attributed his preference to be alone to that (non-service-connected) condition.  She opined that the Veteran's personality disorder would make him more excitable and dysfunctional under stress.  The examiner opined that alcohol use would also exacerbate depressive symptoms and increase the likelihood of social withdrawal.  She opined that his mood disorder was independently responsible for reduced quality of life and impairment in psychosocial adjustment, affecting motivation to interact with others. 

Regarding PTSD symptoms specifically, the examiner opined that such symptoms were mild and decreased work efficiency and ability to perform occupational tasks only under periods of significant stress.  In support of that conclusion, she opined that he had mild concentration and attention problems that would only be negatively impacted when he is under stress.  She opined that judgment and cognitive abilities were within normal limits.  She also noted that he had been able to sustain gainful employment for over 30 years without major occupational dysfunction, demonstrating that he was mentally capable of functioning in an occupational milieu.

In April 2007, Dr. M.Y. provided another letter, opining that the Veteran met the criteria for a 70 percent rating.  Dr. M.Y. listed the exemplar criteria enumerated for a 70 percent rating in 38 C.F.R. § 4.130, and opined that that the Veteran met all criteria except for disturbed speech, spatial disorientation, and neglect of appearance and hygiene.  Dr. M.Y. specifically noted that the Veteran had suicidal ideation, near continuous depression, and periods of violence.  Dr. M.Y. described the Veteran as having severe PTSD that causes extreme difficulty.

That same month, the Veteran's stepdaughter provided another letter expressing her belief that the Veteran has substantial emotional injury related to his active service and that an increased rating is warranted.

In May 2007, the Veteran's wife provided another letter describing her observations of his physical and psychiatric disabilities.  She reported that the Veteran exhibits mood swings, outbursts of anger and rage, isolation and alienation, avoidance of thoughts, feelings, or conversations about Vietnam, severely diminished interest and participation in significant events, emotional numbness, sleep disturbance, thought distortions, survivor guilt, flashbacks, and feelings of fear, depression, and hopelessness.  She attributed the invalidity of his test results to test anxiety, coupled with thought distortions.  
In correspondence that same month, the Veteran described the stressful experiences associated with his PTSD.  He listed his current symptoms as nightmares, flashbacks, feelings of worthlessness, anxiety, inability to engage in and enjoy sex, outbursts of anger and rage, isolation and alienation, intrusive thoughts and images, avoidance of thoughts, feelings, and conversations, severely diminished interest and participation in significant events, emotional numbness, mood swings, thought distortion, survivor guilt, rage, extreme uneasiness, discomfort, mistrust, and suspicion.  He reported that any emotional experience was negative for him, and that his family relationships had suffered as a result. 

VA treatment records from February 2008 note continued nightmares, as well as a diagnosis of sleep apnea, treated with a CPAP machine.  The Veteran reported that his depression was stable, with no suicidal or homicidal ideation.  He was employed as an agricultural manager with the U.S. Department of Agriculture (USDA), and enjoyed hunting.  He was fully oriented and did not present as depressed or anxious.

VA mental health treatment records from March 2008 note that he had not been seen by VA since November 2005, but had been attending group therapy with Dr. M.Y., which the Veteran found helpful; he stated he felt less alone since attending.  He reported nightly sleep disruptions (nightmares) and difficulty returning to sleep.  His mood was up and down, with tearfulness at times and difficulty concentrating on tasks.  He reported occasional passive suicidal ideation without plan, with no current suicidal or homicidal ideation.  On mental status examination, the Veteran was fully cooperative, with moderately constricted affect, anxious mood, and mild depression.  His speech was not spontaneous; he provided short answers to most questions.  Thought processes and content were normal; he was fully oriented; short term memory, concentration, and attention were intact; and abstract and insight were preserved.  A GAF of 65 was assigned. 

A May 2008 VA treatment record indicates that the Veteran's status was largely unchanged.  He reported some mood improvement after a medication adjustment, to include being less grumpy and depressed and no longer having any suicidal thoughts.  His sleep was still disturbed, and his medication was adjusted.  He was again assigned a GAF of 65.

In his November 2008 substantive appeal, the Veteran reported that his PTSD affected his work and social relationships, and that he was experiencing thoughts of suicide and hurting others.  He endorsed depression and panic attacks and difficulty maintaining hygiene and appearance without his wife's assistance.  

That same month, Dr. M.Y. provided another letter addressing the Veteran's psychiatric disability.  Dr. M.Y. opined that the Veteran had severe symptoms in the areas of mood swings and emotional numbness; distorted and impaired thought processes and cognitive functions; impaired ability to concentrate and complete tasks; and impaired social interaction and family relationships.  Dr. M.Y. opined that the Veteran was unable to function in each of these areas and was "reduced to living on the fringes of society."  Dr. M.Y. explained that the Veteran has false perceptions of other people as threatening that affect his behavior, and that he is "largely unable to control his outbursts of anger and rage."  Dr. M.Y. opined that the Veteran's survivor guilt prevents him from enjoying life or interacting with others and creates a severe sense of worthlessness and hopelessness.  Dr. M.Y. stated that the Veteran's perception of threat and danger, to include intrusive images, is so extreme that he is unable to concentrate and complete tasks.  He described the Veteran's social skills as diminished due to isolation and withdrawal that were not expected to improve.  He opined that the Veteran was unable to "function in the world of work."

December 2008 VA treatment records indicate that the Veteran continued to have nightmares and that his depression had worsened slightly since a medication change.  His status was otherwise unchanged.  

In July 2009, the Veteran failed to report for VA treatment and his medications were not renewed.

On June 2010 VA examination, the Veteran reported that he was married, living with his wife, and continuing to work as a manager for the USDA, which he had done for 36 years.  He reported current symptoms of memories and thoughts of Vietnam, as well as nightmares 2-3 times per week.  He reported that he was grouchy and expressed homicidal ideations.  He reported anxiety, depression, and suicidal ideation without intent.  He stated that he struck his adult son 6 months prior.  He reported audio hallucinations, startle symptoms, and sleep disruption.  He reported that he drinks a least a fifth of whiskey per week, and that he had an increased appetite.   He endorsed crying spells and anhedonia, head and stomach pain, procrastination, racing thoughts, anger control problems, and paranoia.   The Veteran reported that he becomes upset at work and misses 1 day of work every 2 months due to psychiatric symptoms.  He reported an aversion to crowds and two prior divorces that he stated were the result of his lack of desire to go out socially.  He had been married to his current wife for 6 years.  He was able to complete his activities of daily living and enjoyed sports and hunting by himself. 

On mental status examination, the Veteran was fully oriented with spontaneous affect and good reasoning.  He was uneasy and not relaxed, but nice and polite.  Thought processes were logical, coherent, and relevant.  He was well dressed and groomed, articulate, verbal, cooperative, and demonstrated good social skills.  There was no psychomotor slowing or agitation, and verbal comprehension, concentration, and memory were good.  Speech was well understood, and he was evaluated as exceptionally intelligent.  The examiner described the Veteran as having mood instability, lack of interest, and intolerance for social situations.   The examiner opined that the Veteran's service-connected psychiatric disability results in reduced reliability and productivity (with respect to occupational functioning), but noted that he had retained his job for 36 years.  Regarding social functioning, the examiner opined that the Veteran's marriage relationship was relatively good, despite some issues with anger and avoidance of social situations.  Social skills and intelligence were evaluated as good.  The examiner noted the Veteran's report of persistently re-experiencing Vietnam through thoughts, dreams, and emotional distress, as well as persistent arousal symptoms, resulting in persistent avoidance symptoms, foreshortening of future, sleep problems, anger problems, hypervigilance, and startle symptoms. 

The examiner administered psychological tests, the results of which indicated high intelligence, but also an "extremely exaggerated response set" to the MMPI, "indicating a strong likelihood of symptom exaggeration."  The examiner ultimately opined that, based on review of the clinical record and the claims file, to include the Veteran's intact marriage and his professional success, the Veteran's psychiatric disability was "certainly no worse" than on prior evaluation and "certainly no worse" than the 50 percent rating then assigned.  The examiner concluded with Axis I diagnoses of PTSD and alcohol dependency, as well as a GAF representing 55-60 percent functioning.

March 2012 VA treatment records indicate that the Veteran's psychiatric disability was stable on no medication.  He reported that he continued to attend group sessions with Dr. M.Y. and denied any homicidal or suicidal ideation.  He continued to experience nightmares.  He was alert and oriented, with appropriate affect and mood, good insight and judgment, and good recent and remote memory.  He did not present as depressed or anxious.

In October 2012, the Veteran and his wife presented testimony at a Board hearing.  The Veteran stated that his overall condition had worsened.  He reported that his suicidal thoughts and avoidance symptoms had increased, along with increased outbursts, more difficulty getting along with others, and increased impairment of family life.  He reported that he had near daily suicidal thoughts, lasting hours, triggered by frequent flashbacks and survivor guilt.  He reported that he was currently on sick leave from work due to a stroke, which impaired his thought processes.  However, he reported that thought processes were impaired prior to the stroke, as well. He endorsed difficulty concentrating, staying on schedule at work and getting angry at others.  He preferred to be by himself so that he can control his environment, and did not trust others.  He reported that he is depressed 90 percent of the time, with frequent panic attacks.  He stated that without help he wears shirts with holes and spilled food.  He reported that he feels threatened and that he hears and sees things that aren't there.  He reported that he was taking medication, but was unclear as to what or by whom it was prescribed.

His wife testified that the Veteran was difficult to please and that she prepared his meals, chose his outfits, and helped him with medication.  She testified that sometimes he explodes in anger and that he avoids socializing, remaining in his bedroom when company is over.  She related that he avoids any type of excitement, to include leaving the room when others are excited.  She reported that he socializes only with family and a neighbor who is also a Vietnam veteran, and that he is emotionally numb and lacks sympathy for others.

In February 2013, the matter was remanded by the Board to obtain updated VA treatment records, to provide the Veteran opportunity to submit records (or releases for VA to obtain records) of private treatment with Dr. M.Y., and for a new VA examination based on the Veteran's report of symptom worsening.  In March 2013, VA requested that the Veteran complete a release for records from Dr. M.Y.

On April 2013 VA examination, the diagnoses were PTSD, depressive disorder NOS, and cognitive disorder NOS.  The examiner stated that the depression was secondary to PTSD, and that the cognitive disorder interacts with PTSD in a way that it is not possible to differentiate the symptoms.  

The examiner noted that the Veteran retired early after a stroke in June 2012 that left him with left-side weakness and unable to drive due to disorientation.  Since the Veteran was no longer working, he was less able to distract himself from memories associated with his PTSD.  He reported that he had acquired a dog that he took for walks, did some washing and outdoor cooking, and was planning to start a vegetable garden and cut the (five acre) grass.  He still got up in the morning to eat breakfast and read the paper, but then went back to bed for half the day or sat partially dressed in a recliner.  He watched sports, but could not watch violent shows.  He continued to attend group therapy several times a month, but was no longer taking medication.

The Veteran's wife (identified as a home health RN who was present for a portion of the examination) reported that he had become more cranky and oppositional.  He reported that he seldom answers the phone, and goes to his room when there is company.  He talks to a neighbor once a month and seldom socializes when he attends church.  His relationship with his children and grandchildren was okay, but they only visited a few time per year.  The Veteran endorsed feelings of survivor guilt, nightmares several times per week, emotional numbness, and feelings of worthlessness.
The examiner noted that the relevant symptoms included: depressed mood, anxiety,  suspiciousness, panic attacks occurring more than once per week, chronic sleep impairment, flattened affect, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work relationships, suicidal ideation, spatial disorientation, and neglect of personal hygiene and appearance.  The examiner indicated that there were no more relevant symptoms other than those noted above. 

On examination, the Veteran was alert, verbal, and cooperative, but the examiner noted that it took the Veteran a long time to complete personality testing, which was grossly exaggerated.  Of four administered tests, the PTSD checklist suggested severe PTSD, but the other three test results were invalid due to extreme negative response bias.  The examiner opined that it was as likely as not that the Veteran would be unable to return to his prior job due to increased and severe anxiety and depression.  The examiner explained that the Veteran loved his USDA job and, after losing his job due to the effects of his stroke, felt useless and had more time to reflect on traumatic memories, which aggravated his service-connected psychiatric disability.   The Veteran was assigned a GAF of 50, based in part on symptoms of suicidal ideation, panic, nightmares, irritability, avoidance of friends, and inability to return to work.  The examiner opined that the cumulative effect of the Veteran's psychiatric symptoms would cause occupation and social impairment with reduced reliability and productivity (i.e., symptoms were consistent with a 50 percent rating.)

In August 2013, Dr. M.Y. provided another letter, advising VA that the Veteran was "experiencing a severe decline in his psychology landscape."  Dr. M.Y. opined that the Veteran met the requirements for a 100 percent rating for PTSD.  

Dr. M.Y. opined that the Veteran had gross impairment in thought processes or communication, as evidenced by his lack of good relationships with his family members, resulting in spending holidays without them.  His relationships were reported as impaired due to symptoms such as outbursts of anger and rage over minor issues, inability to express empathy or emotional concern for others, and inability to receive nurturing and affection.  Dr. M.Y. opined that the Veteran had a distorted view of the world as dangerous and threatening that was consistent with delusions.  Dr. M.Y. opined that the Veteran exhibited grossly inappropriate behavior, manifested by severe mood swings, grossly inappropriate self-talk (resulting in low self-esteem), and outbursts of anger and rage.  Dr. M.Y. opined that the Veteran was a danger to self and others as a result of anger and rage outbursts, and that he isolates and is withdrawn to prevent this.  He reported that the Veteran was experiencing increased suicidal ideation and seldom left the house, due to being unable to endure the stress of public places, although he was able to maintain personal hygiene.  Dr. M.Y. opined that the Veteran experienced cognitive processing deficits, attention shifts, problems with concentration, and an inability to stay focused or complete simple tasks.

In February 2014, the Veteran sought VA treatment to restart psychiatric medication.  He reported increased insomnia and nightmares since retiring in October 2013.  He reported that he enjoyed gardening and denied suicidal or homicidal ideation.  He was fully oriented with appropriate affect and mood, good insight and judgment, and good memory.  He did not present as depressed or anxious.

An April 2014 VA psychiatric record notes the Veteran's report of nightmares, isolation, and feelings of guilt.  He reported sleep disturbance, having outbursts, reduced enjoyment, sadness (but no crying), flashbacks, and up-and-down mood.  He denied suicidal or homicidal ideation, and stated that he drank in moderation.  On mental status examination, he was fully oriented and casually dressed with good hygiene.  He made good eye contact and was cooperative.  He denied any hallucinations, and there were no indications of delusion.  Thought processes were linear, goal-directed, and organized.  Speech was not noted to be abnormal, mood was up and down, and affect was appropriate.  There was no significant impairment of attention, concentration, or memory.  Judgement and insight were adequate.  He was assigned a GAF of 50 and his medication was restarted.

In July 2014, the Veteran reported a positive response from medication, with a noticeable improvement in symptoms.  He denied suicidal ideation or hopelessness.  His mood was described as "pretty fair," and his mental status examination was otherwise consistent with that in April 2014.  He was assigned a GAF of 53.    

In October 2014, the Board again remanded the matter, noting that the Veteran had submitted an additional opinion from Dr. M.Y., but that the underlying clinical records were critical and must be provided within one year, or else the claim would be abandoned.  The following month, VA again requested a release for Dr. M.Y.'s records.	

November 2014 VA treatment records note the Veteran's reported feelings of depression related to inactivity; options to increase activity were discussed.  He reported that his relationship with his wife was "fair."  Fleeting passive suicidal ideation was described.  He described his mood as "better" and scored 3/3 on a test of recent memory; his mental status examination was otherwise unchanged from earlier in the year.  He was assigned a GAF of 53.  

In February 2015, the Veteran reported to VA that he had submitted a release form to a VA outpatient clinic in October 2014.  February 2015 VA treatment records note symptom improvement resulting from a medication adjustment.  His mental status examination was unchanged from November 2014.  

On March 2015 VA examination, the examiner diagnosed PTSD, unspecified depressive disorder secondary to PTSD, and mild neurocognitive disorder secondary to the 2012 stroke.  The examiner opined that the Veteran's psychiatric symptoms, collectively, would cause occupation and social impairment with reduced reliability and productivity (i.e., symptoms were consistent with a 50 percent rating.)  The examiner noted that the Veteran had been married for at least 9 years and was living with his wife and his step-daughter's family.  He reported that their relationship was "fair", with normal family problems and also positive aspects.  His step-daughter and her daughter lived with him.  He also got along well with his sons from his first marriage, seeing them twice yearly and talking on the phone more often.  He also saw his siblings twice yearly, and had a "fair" relationship with them.  He had one close friend and a couple of others, but reported that he was never one to have many friends.  He got along with his in-laws and went to church.  He used to be involved with a fraternity, but now was less so.

The Veteran reported that he had worked for the government for 40 years before retiring due to residuals of stroke (he was unable to undertake the considerable driving involved.)  He did not report trouble at work, such as reprimands or difficulty getting along with others.  The examiner opined that the Veteran's work history, prior to retirement, was "very stable," although noting reports of some limited occupational impairment due to intrusive memories and stress. 

The examiner noted a history of alcohol abuse, as shown by the record, but that excessive alcohol use was no longer a problem.  The Veteran reported reduced activity following his stroke, but was still able cook a simple meal, bathe himself, usually dress himself (unless assistance was required due to reduced coordination), and attend to toileting.  He could drive short distances, cut the grass (5 acres) on a riding mower, garden, and watch television.  He stopped hunting due to stroke residuals. 

On mental status examination, the Veteran was well-groomed and casually dressed, articulate, verbal, and cooperative.  A rapport was easily established, and social skills were good. He was pleasant and polite, with above average intelligence.  Thought processes were logical and coherent.  Affect was a bit anxious, but not flat.  Psychomotor functioning was slowed due to physical residuals of stroke.  He was fully oriented with good reasoning and fair judgment. Memory was observed to be impaired, and the Veteran reported that those symptoms onset following his stroke. The Veteran reported moderate depression lasting 1-2 days per week.  He reported crying spells, anhedonia, loss of appetite, feelings of guilt, fatigue, and a lack of focus.  He reported passing thoughts of suicide every 1-2 months, but never making a plan.  The examiner opined that the Veteran did not describe any history of actual homicidal thinking.  The Veteran described misinterpretation of the environment as hostile, but the examiner opined that the Veteran's misinterpretation did not rise to the level of delusion or hallucination (from a clinical perspective).  The Veteran described mild to moderate intermittent anxiety that did not meet the clinical definition of panic attacks.  He did not describe compulsions or obsessions.  
The Veteran reported intrusive thoughts about Vietnam 3-4 times per week, nightmares 2-3 times per week, and flashbacks up to twice monthly, along with psychological distress and physiological arousal when exposed to trauma triggers and avoidance of such triggers.  He endorsed irritability with anger outbursts, but no violence, and hypervigilance, as well as startle response.  The examiner assessed the symptoms as moderate.  The Veteran also reported moderate nightly sleep disturbance, assisted with medication.  He showed a negative global shift in world view that was mild to moderate, and described detachment and withdrawal from others.  The examiner summarized the Veteran's symptoms to include depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective  work and social relationships, suicidal ideation, and spatial disorientation.  The examiner opined that there were no other relevant symptoms.

Psychological testing was conducted, but the results were again deemed invalid, suggestive of over-reporting, exaggerating, and malingering.  The examiner also noted that the symptomatology reported on testing contrasted with evidence of a more mild presentation, to include a long-term, stable marriage, long-term federal employment, and the lack of any legal or major behavioral problems. 

The examiner opined that there was evidence that the Veteran's psychiatric disability had worsened, largely due to reduced activity (retirement) and stroke residuals.  With respect to the rating criteria, the examiner opined that the Veteran demonstrated depression and anxiety, although the anxiety state did not rise to the level of panic attacks.  Depression and anxiety were not continuous such that the Veteran's ability to function independently was impaired.  The examiner noted chronic sleep impairment, disturbance of motivation and mood, and difficulty (but not inability) establishing and maintaining effective relationships, all to a moderate degree; some positive relationships were noted.  However, the examiner opined that the Veteran did not demonstrate difficulty adapting to stressful circumstances, as shown by a long period of productive and successful employment.  The examiner noted intermittent suicidal thinking that was clinically evaluated as a mild manifestation, as it was passive (without plans or attempts.)  The examiner noted fairly constant moderate suspiciousness, consistent with hypervigilance.  The Veteran did not describe obsessional rituals or impaired impulse control with unprovoked irritability and periods of violence, he did not described persistent hallucinations or delusions, and did not describe grossly inappropriate behavior or a persistent danger of hurting himself or others.  He did not describe a history of neglecting his appearance or hygiene; he was well-dressed, well-groomed, and wearing cologne.  

The examiner noted that some symptoms are primarily associated with a mild neurocognitive disorder resulting from stroke.  These included memory and concentration impairment (evaluated as mild to moderate), impaired speech production, and occasional disorientation.  The Veteran demonstrated mild difficulty understanding complex commands and mild spatial disorientation.  However, his abstract thinking was intact and he did not show gross impairment of thought processes or communication.  The examiner reviewed the full record, to include prior VA examinations, VA treatment records, and the letters from Dr. M.Y.  The examiner opined that the VA treatment records were generally consistent with findings on VA examination.  Regarding the letters from Dr. M.Y., the examiner opined that the private psychologist had undertaken an overt advocacy role that did not appear to represent an objective assessment of the Veteran's psychiatric impairment.  The VA examiner opined that the private psychologist's reading of the VA rating formula for mental disorders was "rather liberal" and not supported by the record.  The examiner further noted that Dr. M.Y. did not address evidence of symptom exaggeration or malingering identified through a number of psychological tests over the years. 

May 2015 VA treatment records indicate that the Veteran was sleeping better and his mood was improved.  He denied having homicidal or suicidal ideation.  His presentation was consistent with prior treatment records.  February 2016 VA treatment records show no change in his condition, with the exception of medication adjustments due to unrelated disabilities.  

In January 2016, the Board again remanded the matter to attempt to locate the release allegedly submitted to the VA clinic in October 2014 or to otherwise obtain Dr. M.Y.'s records.  
	
The alleged October 2014 release was not located.  In March 2016 correspondence, VA again requested that the Veteran provide a release for records from Dr. M.Y. (suggesting that the alleged October 2014 release was not located.)  The Veteran responded in April 2016, indicating that he had no additional evidence to provide.  

In a May 2016 rating decision, the RO increased the Veteran's PTSD rating to 70 percent, effective the date of the April 2013 VA examination.  That same month, the Veteran submitted an application for a TDIU rating, in which he stated that he worked full time at the USDA until July 2012 and lost no time to illness. 

On June 2016 VA examination, the Veteran reported that his marriage was going well and that there had been no change in his condition since the last prior examination.  He reported that he plans to start a garden soon, and that he volunteers with his wife, who is a nurse.  He reported good relationships with his children and grandchildren, and that he occasionally goes to church.  He reported that he enjoys watching the news.  

The Veteran reported that he was retired, that he missed his job, and that he had no difficulties in the work setting.  He denied any disciplinary problems.  The examiner noted that these finding were consistent with prior VA examinations.  The Veteran reported that he continued to attend group sessions run by Dr. M.Y., and that he drinks very rarely (due to his stroke.)  The examiner noted that the Veteran's psychiatric symptoms (encompassing diagnoses of PTSD, depressive disorder, and status post stroke) included depression, anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, memory loss for names of close relatives, own occupation, or own names, and disturbances of motivation and mood.  

On mental status examination, the Veteran was fully oriented, alert, cooperative, and pleasant.  He was neat, clean, and appropriately dressed, and there were no abnormal movements or mannerisms.  Speech and thought processes were normal, and he denied any suicidal or homicidal ideation.  His mood was euthymic with congruent affect, and he laughed several times during the interview.  There was no evidence of mania, obsessions, compulsions, or psychosis.  Insight and judgment were fair.  The examiner opined that the Veteran's psychiatric symptoms would cause occupational and social impairment with deficiencies in most areas, but that such impairment was not total.  

Upon review of the record, the Board notes that it reflects two distinct-and contradictory-diagnostic portraits.  The first, recorded in VA examinations, reflects, in general, mild-to-moderate impairment, evolving to moderate-to-severe impairment over time.  That portrait is generally consistent with the contemporaneous VA treatment records and the evidence of record that indicates that Veteran successfully maintained long-term employment (until retirement due to an unrelated medical condition) without incident and that he successfully maintained marriage and other family relationships.  

The second portrait, recorded in the letters from Dr. M.Y., and supported by the lay statements of record, reflects severe disability evolving to total social and occupational impairment.  Notably, neither the Veteran nor Dr. M.Y. have provided the diagnostic and treatment records underpinning his letters to VA, nor, as noted on March 2015 VA examination, did Dr. M.Y. address the conflict between his portrait and the one shown on numerous VA examinations and on VA treatment, or to the evidence (based on numerous psychological tests over a period of years) that the Veteran consistently exaggerates his symptoms.  The Board finds that the probative value of the private opinions is significantly diminished by the fact that the provider and Veteran have declined to submit the underlying records (suggesting that they do not support the claim, but may in fact contain information inconsistent with the private opinions provided).  

In contrast, the VA examiners reviewed the full record, conducted the necessary psychological testing (and reported on the results), and provided rationales for the conclusions reached (e.g., describing the functional effects of the Veteran's psychiatric disability in light of the objective evidence regarding his work history and family relationships).  Several specifically noted that their results were consistent with prior examinations of record and VA treatment records.  Consequently, the Board finds them highly probative.

The VA examinations of record (and the underlying treatment records) do not support an increase in the "staged" ratings currently assigned for PTSD.  

The Board has considered whether the VA clinical evidence suggests that the Veteran's functional impairment due to psychiatric disability prior to April 3, 2013, represents occupational social impairment with deficiencies in most areas and concludes that it does not.  (In so doing, the Board acknowledges that several examiners have opined that the Veteran's depression is secondary to his PTSD and that his post stroke psychiatric residuals cannot be separated from his PTSD, and has considered the effects of all psychiatric disabilities combined.)  

On July 2004 VA examination, there was no evidence of flattened affect, disturbed speech, panic attacks, or difficulty understanding complex commands.  Although he had a preference for being alone, the Veteran reported no difficulty getting along with colleagues and had good family relationships with a few social relationships.  There was no evidence of impaired thought or judgment.  There was a moderate impact on motivation and mood.  The Veteran reported a prior, but not current, history of violence, and no other symptoms consistent with a 70 percent rating (either enumerated or of similar severity) were noted.  The examiner evaluated the Veteran's occupational impairment as mild, noting that he had accrued over one year of sick leave, and his social impairment as mild to moderate.  A GAF of 65 was provided, consistent with mild symptoms. 

The January 2007 VA examination report likewise does not support a rating in excess of 50 percent.  The Board acknowledges that the Veteran reported getting into occasional "scuffles" with his wife, that his thought processes were illogical, and that he reported homicidal ideation and paranoid delusions, which could suggest that a higher rating was warranted.  However, the examiner also opined that the Veteran's symptoms were exaggerated (based on results of psychological testing) and opined, based on consideration of all evidence (to include examination of the record and review of the record), that the Veteran's PTSD symptoms were mild and assigned a GAF of 70.  To the extent that the examiner's report suggests that the she may have isolated those symptoms she attributed to personality disorder (not diagnosed on subsequent examination), the Board notes that, as the examiner observed, the Veteran had been able to sustain gainful employment for over 30 years without major occupational dysfunction, regardless of the psychiatric disabilities involved, and that family relationships were preserved and described as no worse that "fair."  Thus, considering the functional effects of the Veteran's psychiatric disability as a whole, the Board finds that it is not productive of occupational and social impairment with deficiencies in most areas.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.126(a) (rating agency shall assign an evaluation based on all [emphasis added] the evidence of record bearing on occupational and social impairment).

On June 2010 VA examination, the Veteran reported homicidal and suicidal ideation without intent, as well as audio hallucinations and anger control problems, to include an episode where he struck his adult son 6 months prior, symptoms suggestive of a higher rating.  (He also reported two prior divorces that he stated were the result of his lack of desire to go out socially; however, there is no evidence that the Veteran was divorced at any time during the period on appeal).  On examination of the Veteran and review of the full record, the examiner opined that the overall level of functional impairment was consistent with a 30 percent rating, which is lower than the rating assigned for that "stage."  In comparison with prior evaluations, the examiner was clear that the Veteran's disability had not worsened and that his symptomatology was not consistent with the severity of disability associated with a rating in excess of 50 percent.  The examiner assigned a GAF representing 55-60 percent functioning, which is consistent with GAF scores assigned throughout the first "stage."

VA treatment records through the first "stage" are generally consistent with the findings on examination and do not reflect symptoms or symptom severity consistent with deficiencies in most areas.  Notably, the Veteran retained his long-term federal job (as a manger, implies a certain level of responsibility) throughout the first "stage", retiring only after an unrelated medical incident.  This does not support a finding that, during this period, the Veteran had deficiencies in "most areas" (i.e., the objective evidence of professional success is against a finding of significant impairment in work, judgment, thinking, or mood.)  Consequently, the Board finds that an increase in the 50 percent rating assigned for the first "stage" is not warranted.

Regarding the second (70 percent) "stage", effective April 3, 2013, on April 2013 VA examination the examiner did not identify symptoms consistent with total occupational impairment.  While the Veteran reported that he sometimes sat partially dressed in a recliner, the Board notes that there is no indication that this reflects an inability to perform the activities of daily living, rather than inattention to hygiene.  Likewise, while suicidal ideation was identified (consistent with the 70 percent rating assigned), there was no indication that the Veteran was a persistent danger to self or others.  Furthermore, the examiner noted that three of four psychiatric tests were again invalid due to extreme negative response bias.  The examiner opined that it was as likely as not that the Veteran would be unable to return to his prior work, but opined that, considered as a whole, the Veteran's psychiatric symptoms would cause occupation and social impairment with reduced reliability and productivity (i.e., symptoms were consistent with a 50 percent rating, less than the rating assigned).  Additionally, while social relationships appeared impaired to some extent (limited contact with family and friends, limited socializing at church) the evidence contradicts a finding of total social impairment (family/friend relationships were maintained and the Veteran was able to attend church). 

The March 2015 VA examination conducted a particularly thorough review of the record, to specifically include Dr. M.Y.'s letters, and the Veteran's psychiatric symptomatology.  The examiner noted that the Veteran was maintaining family relationships, had no history (prior to the stroke) of trouble at work, and that activities of daily living were not impaired by psychiatric disability.  There were reports of intermitting passive suicidal thoughts, and the examiner explained that there was no history of actual homicidal thoughts (i.e., there was no indication of danger to self and others).  The examiner further explained that the Veteran's misinterpretation of his environment did not rise to the level of clinical delusion or hallucination, and that his anxiety state did not result (from a clinical perspective) in panic attacks.  There was no evidence of gross impairment in thought processes or communication, grossly inappropriate behavior, disorientation to time or place (other than very mild spatial disorientation associated with stroke residuals), or the type of memory loss associated with a total rating for psychiatric disability.  There were other symptoms identified that are consistent with total occupational and social impairment.  Furthermore, the examiner opined that the Veteran's psychiatric symptoms would cause no more than occupational and social impairment with reduced reliability and productivity (i.e., symptoms were consistent with a 50 percent rating, less than the rating currently assigned for that "stage.")  The examiner specifically noted that the results of psychological testing were again invalid, suggestive of over-reporting, exaggerating, and malingering, and were contradicted by evidence of a more mild presentation, to include a long-term, stable marriage, prior long-term federal employment, and the lack of any legal or major behavioral problems. 

The June 2016 VA examiner opined that the Veteran's psychiatric symptoms would cause occupational and social impairment with deficiencies in most areas, consistent with the rating assigned, but that such impairment was not total.  Indeed, the Veteran reported good family relationships, and participation in volunteer activities, which indicates that social impairment was not total.  The examiner stated that the Veteran experienced memory loss for names of close relatives, own occupation, or own name, consistent with the type of symptoms that warrant a total rating; however, this appears to be an error, as it was not noted on mental status examination or otherwise explained in the analysis (as would be expected with a symptom of that severity) and is contradicted by the clinical record.  (See, e.g., February 2016 VA treatment record (noting good recent and remote memory.)  However, to the extent that it may be an accurate report, the Board notes that the examiner's overall assessment was that the Veteran's disability did not result in total social and occupational impairment, as evidenced by his ability to maintain good family relationships and participate in volunteer activities.  See 38 C.F.R. § 4.126(a); see also Mauerhan, supra.  Thus, the Board finds that evidence of a single symptom associated with the type of impairment warranting a total rating does not, in the case of this Veteran and in light of his full clinical record, support a rating in excess of 70 percent.
VA treatment records throughout the second "stage" are generally consistent with the findings on examination and do not reflect symptoms or symptom severity consistent with total occupational and social impairment.  Consequently, the Board finds that an increase in the 70 percent rating assigned for the second "stage" is not warranted.

To the extent that the opinions from Dr. M.Y. contradict these findings (to include his analysis of the ratings applied to the Veteran's psychiatric disability), the Board has previously concluded that their probative weight is diminished, and therefore outweighed by the conclusions reached by VA examiners.  Furthermore, the March 2015 VA examiner specifically addressed the conflict in the record between Dr. M.Y.'s letters and the remainder of the clinical record and explained that he appeared to misinterpret VA's diagnostic criteria and to be engaging in advocacy, not diagnosis.  The VA examiner's conclusions are supported by the VA clinical record.  (Compare November 2008 letter from Dr. M.Y. (endorsing total occupational impairment) with objective evidence that the Veteran successfully maintained manager-level employment until retiring, years later, due to stroke.)  Consequently, the Board finds that the letters from Dr. M.Y. are contradicted by the objective evidence of record and do not support increases in the "staged" ratings assigned.

The Board has also considered the lay testimony of record (from the Veteran, his wife, his step-daughter, and his mother-in-law) and whether it supports a higher rating at any point during the appeal period.  To the extent that the lay testimony conflicts with the VA clinical evidence of record, the Board notes that, while those providing such testimony are competent to report their observations, as laypersons (or, in the case of the Veteran's wife, as an RN without identified expertise in the diagnosis and treatment of psychiatric disability, a specialized field) they are not competent to assess the Veteran's psychiatric disability from a clinical perspective, to include determining whether physiological symptoms (e.g., gastrointestinal complaints) are appropriately attributed to service-connected psychiatric disability or translating their observations into an evaluation of overall social and occupational impairment.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  
Furthermore, the VA examiners collectively noted that psychological testing, in conjunction with consideration of his VA treatment records, indicated that the Veteran's report of symptomatology was exaggerated, possibly representing malingering.  Thus, the Board finds that the Veteran's testimony, in particular, is contradicted by the clinical records and, consequently, not credible.  (See, e.g., May 2008 VA treatment (denying suicidal ideation); November 2008 substantive appeal (endorsing suicidal ideation); and December 2008 VA treatment record (noting no change since May 2008)).  Consequently, the Board finds that the lay testimony of record does not support an increase in the "staged" ratings assigned. 

The Board has considered whether an earlier effective date is warranted for the increase to 70 percent.  The Board acknowledges that the increased severity is associated with the Veteran's June 2012 stroke and his subsequent inability to return to work, and testimony at the October 2012 hearing as to worsening prompted that April 2013 examination upon which the increased rating was based.  However, as noted previously, the Board finds that the lay testimony as to the Veteran's symptoms and their severity does not support increases in the "staged" ratings assigned.  There is no other competent (i.e., medical) evidence of record identifying a date prior to April 3, 2013, as of which the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas; indeed, the April 2013 and March 2015 VA examiners concluded that a 50 percent rating was warranted.  In summary, the preponderance of the evidence indicates that the Veteran's overall psychiatric disability did not, prior to April 3, 2013, include symptoms and impairment exceeding the schedular criteria for a 50 percent rating, and has not, from that date, included symptoms/impairment that meet the criteria for a 100 percent rating; the benefit of the doubt rule does not apply.

The record does not suggest that the rating criteria are inadequate for rating the Veteran's psychiatric disability, so as to warrant referral for consideration of an extraschedular rating.  The effects of his disability, i.e., occupational and social impairment, have been fully considered and are contemplated by the schedular criteria.  Thus, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

(As noted above, the Veteran has not initiated an appeal of the July 2016 rating decision that denied him a TDIU rating; notably, the time for doing so has not expired.)


ORDER

The appeal seeking increases in the "staged" (50 percent prior to April 3, 2013, and 70 percent from that date) ratings assigned for PTSD is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


